          Case 2:20-cv-02321-DJH Document 75 Filed 12/08/20 Page 1 of 4



 1       Sidney Powell (admitted pro hac vice)
         Sidney Powell PC
 2       Texas Bar No. 16209700
         (517) 763-7499
 3
         Sidney@federalappeals.com
 4
 5       Alexander Michael del Rey Kolodin, AZ Bar No. 030826
         Alexander.Kolodin@KolodinLaw.com
 6       Christopher Viskovic, AZ Bar No. 0358601
 7       CViskovic@KolodinLaw.com
         KOLODIN LAW GROUP PLLC
 8       3443 N. Central Ave. Ste. 1009
         Phoenix, AZ 85012
 9       Telephone: (602) 730-2985
10       Facsimile: (602) 801-2539

11       Attorneys for Plaintiffs
12       (Additional counsel listed on signature page)

13                          IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
     Tyler Bowyer, Michael John Burke, Nancy
16   Cottle, Jake Hoffman, Anthony Kern,                 Case No.: 2:20-cv-02321-DJH
     Christopher M. King, James R. Lamon, Sam
17   Moorhead, Robert Montgomery, Loraine
     Pellegrino, Greg Safsten, Salvatore Luke
18   Scarmardo, Kelli Ward and Michael Ward;             PLAINTIFFS’ NOTICE OF
19                                                       SUPPLEMENTAL AUTHORITY
                         Plaintiffs;
     v.
20
21   Doug Ducey, in his official capacity as
     Governor of the State of Arizona, and Katie
22   Hobbs, in her capacity as Secretary of State
     of the State of Arizona;
23
                         Defendants;
24
     Maricopa County Board of Supervisors;
25   and Adrian Fontes, in his official capacity
     as Maricopa County Recorder;
26
27                       Intervenors.

28   1
         District of Arizona admission scheduled for 12/9/2020.
       Case 2:20-cv-02321-DJH Document 75 Filed 12/08/20 Page 2 of 4



 1          Plaintiffs respectfully submit this Notice of Supplemental Authority to provide
 2   notice that the State of Texas has filed suit against the Commonwealth of Pennsylvania,
 3   the State of Georgia, the State of Michigan, and the State of Wisconsin in the Supreme
 4   Court of the United States to decertify the results of those respective elections due to
 5   constitutional violations and other illegality.
 6          A copy of the filing is attached as Exhibit 1.
 7                                       Respectfully submitted this 8th day of December, 2020
 8

 9                                                                       /s/Alexander Kolodin
10                                                                        Alexander Kolodin
     Sidney Powell PC                                              Kolodin Law Group PLLC
11   Texas Bar No. 16209700                                              AZ Bar No. 030826
12   2911 Turtle Creek Blvd, Suite 300                          3443 N. Central Ave Ste 1009
     Dallas, Texas 75219                                                 Phoenix, AZ 85012
13
     *Application for admission pro hac vice
14   forthcoming
15   Of Counsel:
     Emily P. Newman (Virginia Bar No. 84265)
16   Julia Z. Haller (D.C. Bar No. 466921)
     Brandon Johnson (D.C. Bar No. 491730)
17
     2911 Turtle Creek Blvd. Suite 300
18   Dallas, Texas 75219
19   *Application for admission pro hac vice Forthcoming
20   L. Lin Wood (Georgia Bar No. 774588)
     L. LIN WOOD, P.C.
21   P.O. Box 52584
     Atlanta, GA 30305-0584
22   Telephone: (404) 891-1402
23   Howard Kleinhendler (New York Bar No. 2657120)
     Howard Kleinhendler Esquire
24   369 Lexington Ave. 12th Floor
     New York, New York 10017
25   (917) 793-1188
     howard@kleinhendler.com
26
                                                                                                 .
27

28


                                                   -2-
     Case 2:20-cv-02321-DJH Document 75 Filed 12/08/20 Page 3 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       -3-
       Case 2:20-cv-02321-DJH Document 75 Filed 12/08/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on December 8th, 2020, I electronically transmitted the
 3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the CM/ECF registrants on record.
 5

 6   By: /s/ Chris Viskovic
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -4-
